DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-20 are pending and examined in this office action.

	Claim 13 appears to be a duplicate of claim 9 (except for the word “resending”). Applicant is advised to cancel or amend claim 13.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Carusi et al. (US PGPUB 2005/0021736) hereinafter Carusi, in view of Gataullin et al. (US PGPUB 2015/0347277) hereinafter Gataullin.
Per claim 1, Carusi discloses “a method comprising: logging tracing data for a web page from an original server, the web page executed by a web browser; determining, at the web browser, that the web page from the original server requires a request to an external server outside a domain of the original server” (paragraphs [0027]-[0029][0042]-[0045]; a browser generates a HTTP request for the transaction on a server, a sensor controls a monitoring agent to measure one or more performance parameters of the transaction; a web server requests the monitoring agent (running on the server) to start measuring the duration of the sub-transaction resulting from the HTTP request; the sub-transaction is directed to an auxiliary server (external server)).
Carusi does not teach the other limitations of the claim. However, Gataullin suggests “searching a deny list, at the web browser, for whether the external server disallows tracing headers in requests from the original server; searching an allow list, at the web browser, for whether the external server allows tracing headers in requests from the original server” (paragraphs [0116][0117][0096][0114]-[0147]; executing a distributed application across multiple devices connected to a network; utilizing a trace list to identify specific functions of an application to trace; the tracer list may include a blacklist (deny list) to exclude (disallow) certain functions (requests) from tracing; the tracer list may include a whitelist (allow list) to include (allow) certain functions (requests) from tracing). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Carusi and Gataullin to utilize a blacklist and a whitelist to determine which functions (requests) are allowed or disallowed from tracing; this gives the user flexibility to configure for targeted tracing.
Gataullin does not explicitly teach “interrogating the external server to determine whether the external server allows tracing headers in requests, the interrogating based on negative results from the searching of the deny list or the allow list; updating the allow list, at the web browser, to indicate that the external server allows tracing headers in requests from the original server”. However, Gataullin suggests (paragraphs [0116][0117][0096][0114]-[0147]; executing a distributed application across multiple devices connected to a network; utilizing a trace list to identify specific functions of an application to trace; paragraphs [0158][0169][0147]; the tracer list (black list and white list) may be updated after analysis; when deployed together, either a whitelist or blacklist may be treated as having priority over the other list or overriding the other list (i.e. a blacklist can override/modify a whitelist)). Therefore, it would have been obvious for a distributed application to store a blacklist on a first device (external server), and a whitelist stored on a second device (browser) is updated by interrogating the blacklist on the first device, based on the suggestions in Gataullin (paragraph [0147]).
Carusi further suggests “injecting a tracing header in the request based on a result of the interrogation; and sending, from the web browser to the external server, the request with the tracing header, the external server configured to log tracing data based on the tracing header” (paragraphs [0006][0030][0042]-[0045]; the auxiliary HTTP request to the auxiliary server is updated by adding the correlator (tracing header); the updated auxiliary HTTP request is sent to the corresponding server, the monitoring agent (on the auxiliary server) is requested to start measuring the duration of a further sub-transaction originating from the auxiliary HTTP request).

Per claim 4, Carusi further suggests “wherein the request is a hypertext transfer protocol (HTTP) request” (paragraph [0032]).

Per claim 5, Carusi further suggests “receiving, from the external server, a measurement of performance of a span, wherein the span comprises operations performed to service the request and wherein the measurement of performance comprises one or more of: (i) a number of processing cycles corresponding to the execution of the operations or (ii) an execution time of the operations” (paragraph [0029]; The monitoring agent measures one or more performance parameters of the transaction (for example, its duration)).

Per claim 6, Carusi further suggests “wherein the request to the external server is caused by an execution of an event initiated by an interaction with the web page, the method further comprising automatically logging an additional span based on execution of the event, and wherein the span is a child of the additional span” (paragraphs [0028]-[0033]; any request of the user (i.e. user interaction) causes the execution of a transaction, the browser generates a HTTP request for the transaction, which is redirected to a sensor, the sensor controls a monitoring agent to measures one or more performance parameters of the transaction (for example, its duration); Each HTTP request received by the web server causes the execution of a corresponding sub-transaction; a monitoring agent measures one or more performance parameters of each sub-transaction).

Per claim 7, Gataullin further suggests “receiving, from the external server, a notification that the request was not accepted; adding, at the web browser, the external server to the deny list; and
resending, from the web browser to the external server, the request without the tracing header” (paragraphs [0269]-[0273]; an application (browser) may begin execution, an attempt at tracing may be performed on a function (request), when an error occurs (i.e. the request was rejected), metadata (notification) regarding the error may be gathered, the metadata may include any information that may relate to the error and may identify potential factors that may have caused or may affect the error; the tracer list (deny list) may be updated to exclude the function from tracing, the function may be completely excluded or may have a very minimum level of tracing applied (i.e. the request is sent without tracing applied)).

Claims 8 and 10-12 are rejected under similar rationales as claims 1 and 4-6.
Claims 9 and 13 are under similar rationales as claim 7.
Claims 14 and 17-20 are rejected under similar rationales as claims 1 and 4-7.

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Carusi, in view of Gataullin, and in view of Gallant et al. (US PGPUB 20040267702) hereinafter Gallant.

Per claim 2, Carusi discloses “determining, at the web browser, that the web page from the original server requires an additional request to the external server” (paragraphs [0042]-[0045]; a browser generates a HTTP request for the transaction on a server, a sensor controls a monitoring agent to measure one or more performance parameters of the transaction; a web server requests the monitoring agent (running on the server) to start measuring the duration of the sub-transaction (additional request) resulting from the HTTP request; the sub-transaction is directed to an auxiliary server (external server)). Carusi does not explicitly teach “determining that a cache comprises an entry corresponding to the external server; and obtaining, from the cache, a response corresponding to the entry and providing the response to service the additional request”. However, Gallant suggests the above (paragraphs [0005][0006]; to reduce delay, web browsers typically employ a cache, referred to as a browser cache. When a browser retrieves a file from a web server, the browser saves a copy of the file in the browser cache. The next time the file is requested, the browser checks the browser cache to see if the requested file is present in the cache). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Carusi, Gataullin and Gallant to use an entry saved in a browser’s cache to service a request, this would reduce delay time.

Claim 15 is rejected under similar rationales as claim 2.

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Carusi, in view of Gataullin, and in view of Savage et al. (US PGPUB 2013/0204932) hereinafter Savage.

Per claim 3, Carusi does not explicitly teach “injecting the tracing header in the request and sending the request with the tracing header responsive to determining that the original server is not running cross-origin resource sharing (CORS)”. However, Savage suggests “determining that the original server is not running cross-origin resource sharing (CORS)” (paragraphs [0039]-[0041]; determine if a client supports cross origin resource sharing). Carusi further suggests “injecting the tracing header in the request and sending the request with the tracing header” (paragraphs [0006][0030][0042]-[0045]; the auxiliary HTTP request to the auxiliary server is updated by adding the correlator (tracing header); the updated auxiliary HTTP request is sent to the corresponding server). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Carusi, Gataullin and Savage to inject the tracing header after determine a server is not running cross-origin resource sharing, because many web browsers (with CORS) have protections built into them that prevent a web page or application running originating from one domain from accessing methods and properties from another domain (Savage, paragraph [0008]).

	Claim 16 is rejected under similar rationales as claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Greifeneder et al. (US PGPUB 2013/0185643) disclose a system for tracing end-to-end transactions. The system uses bytecode instrumentation and a dynamically injected agent to gather web server side tracing data, and a browser agent which is injected into browser content to instrument browser content and to capture tracing data about browser side activities. Requests sent during monitored browser activities are tagged with correlation data. On the web server side, this correlation information is transferred to tracing data that describes handling of the request. This tracing data is sent to an analysis server which creates tracing information which describes the server side execution of the transaction and which is tagged with the correlation data allowing the identification of the causing browser side activity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667. The examiner can normally be reached 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HANG PAN/Primary Examiner, Art Unit 2193